ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury of forcible rape, § 566.030, RSMo 1994. The court sentenced him as a persistent offender to a prison term of twenty-five years. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information *768only, setting forth the reasons for this order pursuant to Rule 30.26(b).